Citation Nr: 1500465	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-14  234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for presbyesophagus with gastroesophageal reflux or gastroesophageal reflux disease (hereinafter "gastrointestinal disability").  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The evidence demonstrates that the Veteran's gastrointestinal disability was not incurred or aggravated by an in-service injury, disease or event.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  The April 2007 letter informed the Veteran, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, military personnel records, post-service VA treatment records, Social Security Administration disability records and lay statements are in the file.  

The Veteran underwent VA examinations in June 2007 and November 2009 to determine the etiology of any gastrointestinal disability.  The Veteran was also provided an addendum opinion in October 2007.  The November 2009 VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinion stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran contends that he was treated for stomach problems while in service and that he has continued to receive treatment for those symptoms since his discharge.  See July 2008 Notice of Disagreement.  

Service treatment records reflect that the Veteran was admitted to the hospital in June 1973 with complaints of epigastric pain, nausea and vomiting.  He had tenderness around his epigastric area on the side.  He was diagnosed with gastroenteritis and rule out biliary disease.  A July 1973 hospital record reflects that the Veteran complained of nausea and vomiting.  No other symptoms were noted.  A June 1976 separation examination showed normal clinical evaluation results, including of the abdomen.  

The Veteran asserts that he was treated for his gastrointestinal symptoms at VA since discharge, however, the record shows that the Veteran received treatment at VA no earlier than April 2007.  The Veteran has not indicated that there are any VA treatment records prior to that.  

At a June 2007 VA examination, the VA examiner performed an objective evaluation of the Veteran.  An abnormal upper gastrointestinal series found presbyesophagus with gastroesophageal reflux and mild gastritis.  The Veteran was diagnosed with gastroesophageal reflex disease (GERD).  See October 2007 VA addendum.  The VA examiner did not provide an opinion as to the etiology of the Veteran's GERD.  

VA treatment records over four days in late April 2008 to May 2008 document that the Veteran complained of vomiting clear liquid with streaks of bright, red blood.  He also reported having loose, dark bowel movements with bright, red blood.  The Veteran was diagnosed with gastritis and a nasogastric tube was inserted and then discontinued after about one half hour.  See April 2008 VA treatment record.  Three days later, the Veteran reported symptoms of nausea and vomiting.  The Veteran's wife reported that the Veteran also had problems swallowing that she believed was related to the insertion of the nasogastric tube.  The Veteran's laboratory reports were normal and no other abdominal symptoms were reported.  See May 2008 VA treatment record.  

At a November 2009 VA examination, the Veteran reported his in-service history of hospitalization for stomach problems for about two months.  He said his symptoms consisted of painful abdominal cramps, distention of his abdomen and nausea.  He did not report any diarrhea or vomiting.  The Veteran said he was discharged from the hospital and he returned to full duty.  Fifteen years after his discharge, the Veteran reported experiencing recurrent episodes of abdominal cramping, nausea and some vomiting.  He said these symptoms recur every three years.  He reported that his symptoms of GERD began eight or nine years ago and were characterized by nausea, heartburn, esophageal distress accompanied by mild pain in the substernal area, regurgitation of clear fluid and a feeling of acid-like material coming up into his throat.  He treated his symptoms with antacids and omeprazole.  

Upon objective evaluation, the November 2009 VA examiner noted the results of the Veteran's upper gastrointestinal series.  The Veteran had a normal bowel gas pattern, calcifications in the wall of the abdomen aorta, satisfactory emptying from the stomach and a sliding hiatal hernia with moderately severe gastroesophageal reflux.  The VA examiner opined that the Veteran's currently diagnosed GERD was not related to and was not caused by his stomach complaints and hospitalization for gastroenteritis during his military service.  The VA examiner found that the Veteran's symptoms of GERD, by the Veteran's own report, occurred 27 years after his discharge from service.  In addition, the VA examiner noted that the symptoms of GERD and the symptoms of gastroenteritis are different and there was no indication that the Veteran had GERD in service.  The VA examiner also noted the Veteran's complaints of recurrent episodes every three years of abdominal cramping, nausea and some vomiting, but also noted that the Veteran reported that those symptoms began 15 years after his in-service illness and were different than his current symptoms of GERD.  

VA treatment records from December 2009 to March 2012 reflect the Veteran's continued treatment with omeprazole for GERD.  The VA treatment records do not document any complaints for any gastrointestinal symptoms.  See December 2009, June 2010, August 2010, February 2011, September 2011 and March 2012 VA treatment records.  

Based on a careful review of all of the evidence, the Board finds that the preponderance of the competent and credible evidence demonstrates that the Veteran's currently diagnosed GERD is not etiologically related to his active duty service.  The Board finds that the November 2009 VA examination report is the most probative evidence of record, as it was based on a review of the Veteran's claims file, a review of his medical records, an interview of the Veteran and examination findings supported by a complete rationale for the findings and opinions presented.  The November 2009 VA examiner found that the Veteran's currently diagnosed GERD was unrelated to his in-service gastroenteritis diagnosis as those symptoms were different.  In addition, the VA examiner noted that the Veteran's reported symptoms of GERD began about thirty years after his service discharge.  

The Board finds that the Veteran is competent to report the onset and continuity of his symptoms of gastrointestinal problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notably, the Board finds that the Veteran has asserted that the symptoms of his currently diagnosed GERD did not actually begin until many years after his discharge.  Although the Veteran also reported recurrent symptoms of abdominal pain with nausea and vomiting, those symptoms were not chronic (reportedly occurring every three years) and also did not begin until many years after service.  

However, the Board finds that the Veteran is not competent to address whether his current GERD symptoms are related to his in-service gastroenteritis.  The Veteran has not shown that he has the requisite expertise or training to address such a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the November 2009 VA examiner's opinion is more probative than the Veteran's lay assertion as to the etiology of his currently diagnosed GERD.  

In sum, the preponderance of the evidence weighs against finding in favor of the Veteran's claim of entitlement to service connection for a gastrointestinal disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a gastrointestinal disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


